Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on June 6, 2022, with respect to the rejection of claims 1-5, 11-16, 22 and 23 under 35 U.S.C. 102(a) (2) have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn in view of the amendment and remark presented by the Applicant(s). The Examiner acknowledges the cancellation of claims 6 and 17 by the amendment. Claims 1-5, 7-16 and 18-23 are pending in the application. 
IDS
The information disclosure statement (IDS) submitted on February 10, 2022 is being considered by the Examiner. 
Allowance
Claims 1-5, 7-16 and 18-23 are allowed. The following is an examiner’s statement of reasons for allowance:
In reference to claim 1: the instant claim is allowed because the closest prior art, Tu et al. (U.S. Patent No. 10,712,461, hereon Tu) fails to anticipate or render obvious "a computer-implemented method for identifying primary-wave (P-wave) and a secondary-wave (S-wave) characteristic of an underground formation by separating P-wave and S-wave modes of seismic data generated by applying a seismic source to a subterranean region of a geological area " including the steps (or comprising) "  computing propagation vectors for the wavefield based on the longitudinal and transverse particle velocity components and the stress components for each of the P-wave and the S-wave modes of seismic data using the wavefield extrapolation engine, wherein computing the propagation vectors comprises computing Poynting vectors of the wavefield based on a first-order elastic wavefield equation that uses the longitudinal or transverse particle velocity components as a first input variable and the P-wave or S-wave mode stress components as a second input variable;..,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
In reference to claim 12: the instant claim is directed to a system claim and includes similar allowable subject matter as claim 1 of the instant application. 
In reference to claim 23: the instant claim is directed to a non-statutory machine-readable medium and includes similar allowable subject matter as claim 1 of the instant application. 
The remaining claims depend on claims 1 and 12 respectively and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857